UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1902


In re: DAVID LEE SMITH,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:06-hc-02061-BO)


Submitted: September 18, 2020                               Decided: September 24, 2020


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this court

directing the district court to vacate a February 16, 2006, order issued in the habeas corpus

action below, construe his habeas petition as an application for emergency compassionate

release, and order his prison custodian to release him immediately without any conditions.

Smith also has filed a supplement to the petition in which he requests that this court

construe his request for “exhaustion of administrative remedy” and the district court’s

August 25, 2020, order issued in the action below as sufficient to satisfy prerequisites of

18 U.S.C. § 3582(c)(1)(A). We conclude that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.      Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004);

In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief

is available only when the petitioner has a clear right to the relief sought. Murphy-Brown,
907 F.3d at 795. Mandamus may not be used as a substitute for appeal. In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). This court also does not have jurisdiction

to grant mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg

Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam), and does not have jurisdiction to

review final state court orders, D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus, as supplemented. We dispense with oral



                                             2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            3